The judgment of the Supreme Court was entered November 10th 1879, •
Per Curiam.
This case cannot be distinguished from the Philadelphia and Reading Railroad Company v. Yerger, 23 P. F. Smith 121, which was followed in Erie Railway Company v. Decker, 28 Id. 293, in which it was held that evidence to prove defects in other engines of the company was irrelevant, and should have been excluded. In the case now before us there was no evidence to show that the locomotive from which the plaintiff’s fences, hay and grass caught fire, was improperly constructed, and had not *341an approved spark-arrester. There was some evidence that on some occasions sparks larger than common issued from engines on the road, but not from this particular engine. On the other hand, the evidence on behalf of the defendants showed that this particular engine was without fault, and had been inspected not long before the occurrence. To hold that the fact of the fire having taken place, was prima facie evidence that the spark-arrester was defective, and therefore, that the case ought to have been submitted to the jury, would be practically to hold railroad companies liable for all fires ; for it is notorious that no spark-arrester has yet been invented to prevent all sparks, and a little spark may kindle as largo a conflagration as a larger one, it depending very much on the dryness or humidity of the atmosphere, whether a spark will go out before reaching the ground, and whether what it roaches is in a condition to be easily ignited. The learned judge below was therefore entirely right in directing the jury to find a verdict for the defendants. Judgment affirmed.